IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,549


EX PARTE DAREN LATERRE JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0852004D IN THE 371ST JUDICIAL DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Tenth Court of Appeals affirmed his conviction.  Jones v.
State, No. 10-05-00038-CR (Tex. App. - Waco, delivered February 8, 2006, no pet.)  
	Applicant contends that he was denied the opportunity to petition this Court for discretionary
review because appellate counsel informed him that he would file a petition on his behalf, but missed
the deadline for filing a petition for discretionary review, and for filing a motion to extend the
deadline.   Appellate counsel filed an affidavit confirming that he missed the deadline for filing a
motion for extension of time to file a petition for discretionary review by two days.  Based on that
affidavit, the trial court has entered findings of fact and conclusions of law recommending that relief
be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Tenth Court of Appeals in Cause No. 10-05-00038-CR that affirmed his conviction
in Case No. 0852004D from the 371st Judicial District Court of Tarrant County, Texas.  Applicant
shall file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the
date on which this Court's mandate issues.

Delivered: November 15, 2006
Do not publish